DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following was found to be the closest pertinent prior art:
Sesti et al. US 2018/0373944 teaches an optical test device for vehicle camera (title).  Sesti teaches a camera and a target and that the camera views the target via the at least one optic (Abstract).  Sesti further teaches the image data captured by the camera is processed to determine the focus at each of the multiple regions of the target (Abstract).  These teaching show the prior art conventionally knew using targets behind optics as a means to measure the focus of a vehicular camera.  However, Sesti does not disclose those features of the multiple targets and the specific methods as in the claimed inventions of claims 1, 12 and 17.
Lewinnek et al. US 2014/0240518 teaches a rotatable camera module testing system (title).  Lewinnek teaches in Figures 2-5 and [0041] testing targets 205 placed around camera modules mounted on wheel 201.  Lewinnek teaches optics, including but not limited to one more lenses and prisms, may be placed in between camera modules on the wheel and test targets (in or between non-interference areas). The optics may be used to simulate distance between corresponding camera module(s) and testing target(s).  Therefore, it is known to use optics to simulate a distance to a target.  However, Lewinnek does not teach the specific implementations of various targets as in the claimed invention.
Knoedgen et al. US 2006/0038976 teaches a focus processing with a target wheel (title).  Knoedgen teaches   he image can be of a single target or a combination of targets contained on the target wheels at various optical distances from the MUT. A focusing unit adjusts the lens cap of the MUT for a best focus setting (Abstract).  However, these teachings do not teach a target of the claimed inventions.
The following is an examiner’s statement of reasons for allowance: As indicated above, the prior art teaches the concepts of using targets and optics to simulate distances in order to measure focus (defocus) of a camera system for vehicles and other uses.  However, the specific features of the claimed targets and test procedures are not known either alone or in combination from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422